The foregoing opinion of SPERRY, C., is adopted as the opinion of the court. The judgment is reversed and the cause remanded with directions to the circuit court to enter judgment in favor of plaintiff and against defendants; to enjoin defendants from the continued occupancy of the property described in the opinion; enjoining defendants from selling, leasing, or delivering possession of it to persons of the Negro race until on and after May 1, 1951; directing defendants to vacate said property forthwith; and adjudging that defendants pay all costs of this action. All concur.